 

Case 2:17-cr-01311-DGC Document 44 Filed 01/31/19 om of 1

UNITED STATE DISTRICT COURT Ariep__ Lob@ep
DISTRICT OF ARIZONA ___RECEIVED ___ COPY

 

 

 

 

 

JAN 3 1 2019
WITNESS LIST --- CRIMINAL . . .
; CLERK U S DISTRICT COURT
DISTRICT OF ARIZONA
Evidentiary Hearing [_] Non-Jury Trial BYP} trary “Frita DEPUTY
USA vs. Gonzales, Anthony Espinoza CR-17-01311-PHX-DGC
Last, First, Middle Initial ; : Year-Case No-Deft No-Judge
GOVERNMENT |] DEFENDANT

    
         

1. Daniels, Jimmie (FBI Special Agent) TON Nw | }

 

 

 

tiaifig_ | Vila

 

 

 

 

 

 

 

 

 

10.

 

Al.

 

12.

 

13.

 

14.

 

 

 

 

 

 

 
